Title: To Thomas Jefferson from Harry Innes, 20 June 1801
From: Innes, Harry
To: Jefferson, Thomas


               
                  Dr Sir,
                  State of Kentucky June 20th. 1801
               
               My observation respecting applicants for the office of Marshal in this District is by this time fully verefied, & altho’ it may take up some of your time to read the letters address’d to you on the subject, still it is attended with this pleasing reflection, that the applications are from men of respectable characters, & therefore affords you a more ample feild of selecting the Officer.
               Mr. Hubbard [Tay]lor of this state a son of Colo. James Taylor [of] Caroline county Virginia informs me he in[ten]ds soliciting the office of marshal. Mr. Taylor was an early adventurer in this country, is a gentleman of unexceptionable character & is respected by those who know him. His capacity to discharge the duties of Marshal cannot be questioned & his situation in life will enable him with ease to procure the necessary security for the responsibility of office.
               For further information respecting Mr. Taylor permit me to refer you to the secretary of State
               I am Dr. Sir with respect & esteem your friend & servt.
               
                  
                     Harry Innes
                  
               
            